ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Applicants’ Amendments
Acknowledgment is made of Applicants’ amendments filed 08/16/22 and 06/06/22 in response to the non-final Office Action mailed 03/09/22. 
The amendment to the specification filed 06/18/20 is non-compliant under 37 CFR 1.121 in that the new paragraph is underlined and therefore is not entered.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Joohee Lee. See the Interview Summary. 
(A)	Claims 15 and 17-20 are amended as set forth below:
--Claim 15 (Currently amended). A method of preparing an irradiated, non-revertant, live attenuated vaccine strain of Salmonella typhimurium, the method comprising: 
irradiating a wild type strain of Salmonella typhimurium with a dose of gamma radiation that is 0.5 kGy or greater to less than 2.0 kGy for 30 minutes per single radiation followed by culturing the irradiated Salmonella typhimurium at 37oC for 24 hours,
wherein the irradiating and the culturing are repeated ten to twelve times.--
--Claim 17 (Currently amended). The method of claim 15, wherein the wild type strain of Salmonella typhimurium is Salmonella typhimurium KST0569 deposited as KCTC1319BP.  
Claim 18 (Currently amended and rejoined). The non-revertant, live attenuated vaccine strain of Salmonella typhimurium prepared by the method of any one of claims 15-17.
Claim 19 (Currently amended and rejoined). A composition comprising an effective concentration of the live attenuated vaccine strain of Salmonella typhimurium of claim 18 and a pharmaceutically acceptable carrier.
Claim 20 (Currently amended and rejoined). A method of eliciting an antibody response against S. typhimurium in a mammalian subject comprising administering to said subject an effective amount of the composition of claim 19.--
(B)	The following paragraph is inserted on page 1 immediately after the title:
--This application is the national stage of International Application PCT/KR2019/000298 filed 08 January 2019, the entire contents of which are incorporated herein by reference.-- 
Status of Claims
3)	Claims 2, 5, 9-11, 13 and 14 have been canceled via the amendment filed 06/06/22.
	Claims 1, 6-8 and 12 have been amended via the amendment filed 06/06/22.
	Claims 1, 3, 4, 6, 7, 8 and 12 have been canceled via the amendment filed 08/16/22.
	New claims 15-20 have been added via the amendment filed 08/16/22.
	Claims 15 and 17-20 are amended via this Examiner’s amendment.
	Claims 15-20 are pending and are under examination.  
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 05/10/22.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Substitute Specification
5)	Acknowledgment is made of Applicants’ substitute specifications filed 06/06/22 and 08/16/22. 
Objection(s) Withdrawn
6)	The objection to the specification and claims made in paragraph 7 of the Office Action mailed 03/09/22 is withdrawn in light of Applicants’ amendment to the specification and the claim numbers.
Objection(s) Moot
7)	The objection to claims 1 and 2 made in paragraph 15 of the Office Action mailed 03/09/22 is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Moot
8)	The rejection of claims 1-4 and 6 made in paragraph 9 of the Office Action mailed 03/09/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is moot in light of the cancellation of the claims.
9)	The rejection of claims 2 and 6 made in paragraph 11 of the Office Action mailed 03/09/22 under 35 U.S.C § 112(b) as being indefinite is moot in light of the cancellation of the claims.
10)	The rejection of claims 1-6 made in paragraph 13 of the Office Action mailed 03/09/22 under 35 U.S.C § 103 as being unpatentable over Borai et al. (Med. J. Cairo Univ. 86: 1193-1202, June 2018 - of record) is moot in light of the cancellation of the claims.
11)	The rejection of claims 1-6 made in paragraph 14 of the Office Action mailed 03/09/22 under 35 U.S.C § 103 as being unpatentable over Sarjeant et al. (Poultry Sci. 84: 955-958, 2005 - of record) is moot in light of the cancellation of the claims.
Conclusion
12)	Claims 15-20 are allowed. In the interest of compact prosecution and upon further consideration, the previously non-elected claims drawn to the product of invention II made by the allowable method, have been fully examined and rejoined with the elected invention I. Accordingly, the restriction between inventions I and II set forth in the Office Action mailed 11/17/21 is hereby withdrawn. In view of this, Applicants are advised that if any claim(s) presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim(s) may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01.
	The allowed claims 15-20 are now renumbered as claims 1-6 respectively. These claims are supported by the original and canceled claims and throughout the as-filed specification including Examples, Tables, and Figures.  
Correspondence
13)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
15)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner 
Art Unit 1645                                                                                                                                                                                                        

August, 2022